Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 48 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2022.
Applicant’s election without traverse of Group I in the reply filed on 11 May 2022 is acknowledged.

Drawings
The drawings are objected to because the lines indicating diameters d and D in figure 4B are not parallel with the section cut, while in figure 4C they are.  This leads to two different lengths being indicated.  Correcting the lines of figure 4B to be parallel with the cut will overcome this objection.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the hatching of juxtaposed different elements must be angled in a different way.  MPEP 608.02 V. See fig. 5C and 5E.	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap member and the tubular body being configured with a locking arrangement facilitating relocking thereof at a variable height of claim 44 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88” has been used to designate both rib in figure 5C and a surface below the rib in figure 5E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 46 is objected to because of the following informalities:  “an closed” of line 5 should be corrected to “a closed”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking arrangement in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure does not provide adequate structure to perform the claimed function of a locking arrangement facilitating relocking between the cap member and the tubular body at a variable height.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31, 32, 36, 37, 40-43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the container" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 44 of “locking arrangement facilitating relocking” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification does not even mention a locking arrangement facilitating relocking between a cap member and tubular body, let along relocking thereof at a variable height. There is no disclosure of any particular structure, either explicitly or inherently, to perform the relocking between the cap member and tubular body at a variable height.  The use of the term locking arrangement is not adequate structure for performing the relocking function because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, there are many different ways to effect relocking at a variable height.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 30, 31, 32, 36, 37, 40, 42, and 47 are led to be indefinite as it is unclear if the tool retention portion exists within the tubular member or outside of it.  Independent claims 29 and 46 require a tool retention portion extending into a portion of the tubular body and said top base snugly bearing at the closed end of the tubular body which indicates that the tool retention portion must be within the tubular body, however claims 30 and 47 require the cap member to be attached through two or more gates and the tool retention portion extending from said two or more gates.  From the disclosure of the application the tool retention portion only extends from the gates and the cap member is only attached through the gates before the gates are broken, while the tool retention portion only extends into a portion of the tubular body and the top base only snugly bears at the closed end of the tubular body after the gates are broken.  As it is unclear which condition is present in claims 30, 31, 32, 36, 37, 40, 42, and 47 leading the claims to be indefinite they will not be further treated on the merits.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30, 31, 32, 36, 37, 40, 42, and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30, and therefore its dependents 31, 32, 36, 37, 40, and 42, fails to include all of the limitations of the claim upon which it depends.  Claim 29, from which claim 30 depends, requires a tool retention portion extending into a portion of the tubular body and said top base snugly bearing at the closed end of the tubular body.  Claim 30, however, requires the cap member to be attached through two or more gates and the tool retention portion extending from said two or more gates.  The cap member cannot be attached through two or more gates and the tool retention portion cannot extend from said two or more gates when the tool retention portion extends into a portion of the tubular body and the top base snugly bears at the closed end of the tubular body as gates must be broken  for the limitations of claim 29 to be possible.  Claim 47 similarly fails to include all of the limitations of claim 46 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 33, 38, 39, 41, 43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claussen (US 20070014626).
Claim 29:  Claussen discloses a container cover element, comprising: a single piece outer shell 120 and back support 104, together reading on the claimed tubular body, configured with an open end, when the first portion 112 is not yet installed, and a closed end, the closed end is configured with a second portion 114 (cap member) attached thereto; said second portion 114 (cap member) comprising a tool retention portion extending into a portion of the single piece outer shell 120 and back support 104 (tubular body) and tapering towards a flat top base, said top base snugly bearing at the closed end of the single piece outer shell 120 and back support 104 (tubular body) (see annotated fig. 1 below).

    PNG
    media_image1.png
    553
    771
    media_image1.png
    Greyscale

Claim 33:  Claussen discloses wherein the second portion 114 (cap member) is configured for only axial displacement into the single piece outer shell 120 and back support 104 (tubular body), wherein at least an axial projection of the tool retention portion has a shape corresponding with the inside cross section shape of the single piece outer shell 120 and back support 104 (tubular body) as the second portion 114 (cap member) is frictionally fit (see annotated fig. 1 above and P. 0043).
Claim 38:  Claussen discloses wherein the tool retention portion includes at least an inside surface that is conically shaped, with an open bottom base (see annotated fig. 1 above and P. 0045).
Claim 39:  Claussen discloses wherein the tool retention portion is solid as it is formed of a durable material, with a smooth, uninterrupted enveloping surface (see annotated fig. 1 above and P. 0041).
Claim 41:  Claussen discloses the container cover element being configured for coaxial telescopic displacement about some container base so as to adjust the storage space length of some container, so as to suit variable tool length (see annotated fig. 1 above).
Claim 43:  Claussen discloses wherein the tool retention portion is configured for zero clearance bearing over some tool received in some container (see annotated fig. 1 above).
Claim 45:  Claussen discloses wherein at least the single piece outer shell 120 and back support 104 (tubular body) is configured of transparent or translucent material (see P. 0040 & 0042).

Claim(s) 29, 41, 43, 44, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Essletzbichler (WO 2018184055).
Claim 29:  Essletzbichler discloses a container cover element, comprising: an inner casing 7 (tubular body) configured with an opening 8 (open end) and an opening 9 (closed end), the opening 9 (closed end) is configured with a slide 10 (cap member) attached thereto; said slide 10 (cap member) comprising a tool retention portion extending into a portion of the inner casing 7 (tubular body) and tapering towards a flat top base, said top base snugly bearing at the opening 9 (closed end) of the inner casing 7 (tubular body) (see annotated fig. 1 below and fig. 2).

    PNG
    media_image2.png
    451
    843
    media_image2.png
    Greyscale

Claim 41:  Essletzbichler discloses the container cover element being configured for coaxial telescopic displacement about some container base so as to adjust the storage space length of some container, so as to suit variable tool length (see annotated fig. 1 below and fig. 2-3).
Claim 43:  Essletzbichler discloses wherein the tool retention portion is configured for zero clearance bearing over a tool received in some container (see annotated fig. 1 below and fig. 2-3).
Claim 44:  Essletzbichler discloses wherein the slide 10 (cap member) and the inner casing 7 (tubular body) are configured with locking elements 13 & 14 (locking arrangement) facilitating relocking thereof at a variable height (see fig. 1-2).
Claim 46:  Essletzbichler discloses a packaging 1 (container), comprising: a casing 3 (base member) and a cover member configured for telescopically closing over one another; said cover member comprising a tubular container element which includes an inner casing 7 (tubular body) configured with an opening 8 (open end) and an opening 9 (closed end), the opening 9 (closed end) is configured with a slide 10 (cap member) attached thereto; said slide 10 (cap member) comprising a tool retention portion extending into a portion of the inner casing 7 (tubular body) and tapering towards a flat top base, said top base snugly bearing at the opening 9 (closed end) of the inner casing 7 (tubular body) (see annotated fig. 1 above and fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen (US 20070014626) as applied to claim 29 above, and further in view of Meyer (US 6112933).
Claim 34:  Claussen discloses the second portion 114 (cap member) being solid.
Claussen does not disclose the cap member being configured with axial ribs laterally extending between a bottom face of the top base and outside surface of the tool retention portion.
Meyer teaches a cap 12 having an interior sleeve 42 extending towards a flat top wall 36, wherein the cap 12 is configured with ribs 50 (axial ribs), laterally extending between a bottom face of the top wall 36 and outside surface of the interior sleeve 42 (see fig. 3 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second portion 114 (cap member) to have ribs 50 (axial ribs) laterally extending between a bottom face of the top base and outside surfaces of the tool retention portion instead of being solid, as taught by Meyer, in order to reduce materials and associated costs.
Claim 35:  The combination discloses wherein the ribs 50 (axial ribs) reinforce the second portion 114 (cap member) and axially stabilize it within the back support 104 (tubular body).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110120780 & US 20110192746 are pertinent to bit storage, US 7093412, US 6581539, US 8002112, US 3899100, US 20190152649, & US 20170027158 are pertinent to tool retention portions, US 3307752, US 3627220, & US 5496141 are pertinent to axial ribs, and US 20150344180 is pertinent to gates between two components allowing them to be co-molded and broken for alignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736